Title: To Benjamin Franklin from Courtney Melmoth, 11 January 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir
11th. Jan: 78. Paris
I had the Honour of the Inclosd from Dr. Dubourg to day: Both that Gentleman, and Mr. Jeaneux, are so very anxious for the favor of your inspecting some electrical Instruments &c., &c., that I should be very happy if you could fix any Day and hour for a meeting at the Hotel de Chevigny, and let me know it by Mr. Kendall the bearer by which means, I shall have time to apprize Mr: Jeaneux and Dr. Dubourg of it. I have the Pleasure to be, Sir, Your most obedient Servant
Courtney Melmoth
The pressing sentiments of the Inclosures will, I hope, be my apology for so frequently troubling you on this occasion.
 
Addressed: To / Dr: Franklin / Passy
